DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in the direction from the first free end to the second free end, the first aperture preceding the fourth aperture, the fourth aperture preceding the third aperture, the third aperture preceding the second aperture, where the first free end of the suture extending into the first aperture and out the fourth aperture to form a first adjustable loop, and the second free end extending into the second aperture and out the third aperture to form the second adjustable loop must be shown or the feature(s) canceled from the claims. It seems figure 27 would disclose the first free end extending into the fourth aperture and out the first, and the second end would enter the third aperture and the out the second aperture. Figure 26 would disclose the first free end extending into the third aperture and out the second aperture and the second free end would extend into the fourth aperture and out the first aperture. Figure 2b, 4b, 5, 6, 25 all seem to disclose a device with four apertures, and two adjustable loops but how the aperture are spaced as claimed is not disclosed. Either a figure that would represent the first free end entering the first and exiting the fourth, and the second free entering the second and exiting the third, must be shown or the claims to be amended to be able to read on the configurations as shown in figure 2b, 4b, 5, 6, 25-27.  No new matter should be entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New independent claims 19 and 23 respectively claim a suture including a first free end and a second free end and four separate apertures, where in the direction of the first free end to the second free end, the first aperture preceding the fourth aperture, the fourth aperture preceding the third aperture, the third aperture preceding the second aperture, where the first free end of the suture extending into the first aperture and out the fourth aperture to form a first adjustable lop, and the second free end extending into the second aperture and out the third aperture to form the second adjustable loop. However the specific spacing of the apertures along the length of the suture that allow the ends of the sutures to extend into and out to form the loops is not supported in the specification as originally claimed (new claims were filed 02/20/2020, where the specification and figure were field 02/19/2020). Figure 27 would seem to disclose the first free end would enter the fourth aperture and exit the first, and the second free end would enter the third and exit the second. Figure 26 would seem to disclose the second free end would enter the fourth aperture and exit the first, and the first free end would enter the third and exit the second. Other figure 25, 24, 4b, 5, 6 do not seem to disclose the proper spacing of the aperture that will form the first and second independent adjustable loops as claimed. Paragraph 57, 58 of the specification as originally filed seem to disclose generic 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-22 of U.S. Patent No. 10,729,430. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent claims a bone fixation assembly (claim 16), comprising: an adjustable suture construct that includes a suture with a first free end and a second free end (Claim 16), the suture further comprising a first aperture, a fourth aperture, a third aperture, and a second aperture (claim 16) which are all separate apertures in the suture (claim 16) and which occur successively along the suture such that, in a direction from the first free end to the second free end, the first aperture precedes the fourth aperture, the fourth aperture precedes the third aperture, and the third aperture precedes the second aperture (claim 17, 18, if the passages are separate and longitudinally spaced, then the spacing of the aperture of claims 16-18 can read on .
Claims 19-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-22 of U.S. Patent No. 10,687,803. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent claims a bone fixation assembly (claim 16), comprising: an adjustable suture construct that includes a suture with a first free end and a second free end (Claim 16), the suture further comprising a first aperture, a fourth aperture, a third aperture, and a second aperture (claim 16) which are all separate apertures in the suture (claim 16) and which occur successively along the suture such that, in a direction from the first free end to the second free end, the first aperture precedes the fourth aperture, the fourth aperture precedes the third aperture, and the third aperture precedes the second aperture (claim 17, 18, if the passages are separate and longitudinally spaced, then the spacing of the aperture of claims 16-18 can read on .
Claims 26-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 16-25 of U.S. Patent No. 10,695,052. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent claims a method of constructing an adjustable suture construct (Claim 1, 16) comprising: passing a first free end of a suture (claim 1, 16): (i) into the suture through a first aperture in the suture (claim 1, 16); (ii) longitudinally within the suture between the first aperture and a fourth aperture in the suture (claim 1, 16); and (iii) out of the suture through the fourth aperture to form a first adjustable loop (claim 1, 16); and passing a second free end of the suture (claim 1, 16): (i) into the suture through a second aperture in the suture (claim 1, 16); (ii) longitudinally within the suture between the second aperture and a third aperture in the suture (claim 1, 16), and (iii) out of the suture through the third aperture to form a second adjustable loop (claim .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 
/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771